Citation Nr: 0822999	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  07-07 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to October 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.  

2.  The stressor upon which the diagnosis of PTSD was based 
is uncorroborated.  

3.  The veteran's PTSD first manifested many years after 
service, and that disability is not related to a corroborated 
in-service stressor.  


CONCLUSION OF LAW

The veteran's diagnosed PTSD was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002);  38 C.F.R. 
§ 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).    

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection for certain 
chronic diseases, including psychoses, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The determination is based on an analysis of all the evidence 
of record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007); 38 U.S.C.A. § 1154(b) 
(2007).

The provisions of 38 U.S.C.A. § 1154(b) are only applicable 
in cases where a veteran is shown to have actually served in 
combat with the enemy.  For application of 38 U.S.C.A. 
§ 1154(b), it is not sufficient that a veteran be shown to 
have served during a period of war or to have served in a 
theater of combat operations or in a combat zone.  To gain 
the benefit of a relaxed standard for proof of service 
incurrence of an injury or disease, § 1154(b) requires that 
the veteran have actually participated in combat with the 
enemy.  VAOPGCPREC 12-99 (October 18, 1999); 65 Fed. Reg. 
6257 (2000).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

The veteran contends that while taking crash and rescue 
advanced training during service, he was exposed to a non-
combat stressor that supports a PTSD diagnosis.  
Specifically, he alleges that during a training exercise, one 
of his fellow crew members, Sergeant Halvorson, became 
disoriented and ran towards a burning aircraft.  The veteran 
states that he had to go into the fire and pull Sergeant 
Halvorson out.      

The veteran's service personnel records reveal that he served 
in the Navy as an aircraft mechanic helper.  The Board has 
reviewed the record, including the veteran's service medical 
and personnel records, and there is no evidence of combat 
duty in those records.  As the veteran does not have a 
confirmed history of engaging in combat with the enemy during 
service, his alleged stressors must be verified.  

The veteran's service medical records are negative for any 
complaints of or treatment for PTSD.  On separation 
examination in October 1953, the veteran made no psychiatric 
complaints, and his psychiatric system was found to be within 
normal limits.  Since the veteran had no psychiatric 
abnormalities at his separation examination, and there were 
no recorded complaints during approximately two years of 
service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established.  
38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for PTSD.  
38 C.F.R. § 3.303(b).

The first post-service clinical evidence of record of 
symptoms of PTSD is an October 2004 VA medical report where 
the veteran was diagnosed with persistent insomnia and PTSD.  

Post-service VA records dated from October 2004 to April 2005 
show that the veteran received intermittent treatment for 
PTSD.  

In September 2006, the National Personnel Records Center 
(NPRC) attempted to verify the veteran's stressor of going 
into an aircraft fire to rescue a fellow crew member.  The 
NPRC's response indicated that there was no documentation 
concerning the veteran going into a burning aircraft fire to 
rescue an individual named Sergeant Halvorson.  

The Board concedes that the veteran carries a diagnosis of 
PTSD.  As such, the focus turns on whether the veteran's 
alleged stressor has been adequately confirmed.  The NPRC 
found in September 2006 that the stressor in connection with 
the veteran's PTSD claim was unverified.  There was no record 
showing any incident of the veteran going into an aircraft 
fire to rescue a fellow crew member during his period of 
service.  Additionally, the veteran's service personnel and 
medical records are negative for his reported stressor.   

While the veteran has been diagnosed with PTSD, the Board 
notes that those diagnoses were based upon the veteran's 
subjective report of his claimed stressor.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).  Here, the subjective history supplied by the 
veteran to support the diagnosis of PTSD has been 
uncorroborated by his service records.

The Board therefore finds that there is no evidence to 
support the claimed stressor for PTSD.  The credible and 
probative evidence is against the veteran's contention that 
he experienced a stressor in service which has led to a 
diagnosis of PTSD.  Therefore, service connection for PTSD 
must be denied.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current PTSD because the evidence does not show that this 
disorder was present in service or due to his service or any 
verified incident in service.  In addition, a psychosis was 
not diagnosed within one year of separation, so presumptive 
service connection for PTSD is not warranted.  

The veteran contends that his current PTSD is related to his 
active service.  However, as a layperson, he is not competent 
to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of PTSD is in October 2004, approximately 51 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, which weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, the competent evidence of record does not show 
that any PTSD was incurred in or aggravated by service.

The Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's PTSD developed in or is 
the result of any incident during service.  Therefore, the 
Board concludes that the PTSD was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).    

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2005 and a 
rating decision in September 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2007 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the appellant's diagnosed disorder is the result of any 
event, injury, or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


